EXHIBIT 10.32

 

SunGard Data Systems Inc.

Summary Description of the Company’s

Annual Executive Incentive Compensation Program

 

 

SunGard Data Systems Inc. has an annual executive incentive compensation (“EIC”)
program for its executive officers and other key management employees. The
principal purpose of this program is to link a significant portion of annual
cash compensation to financial results and other goals, so as to reward
successful performance.

 

Each participant’s EIC program contains certain financial and/or business goals
as targets. These targets are established at the beginning of each year and take
into account the Company’s overall financial and business goals for the year.
The performance goals for executive officers are based primarily upon either
targeted rates of increase in the Company’s earnings per share over the previous
year or budgeted operating income of the business units that report to the
officer. Sometimes, there are additional performance goals specific to the
officer’s function. For other key management employees, the targets are based
upon financial and/or business goals related to the business units they manage
and, sometimes, additional performance goals specific to their individual
functions.

 

Generally, the EIC programs contain an incentive compensation amount related to
each target. If the target is achieved, then the related incentive compensation
amount is earned. For most financial goals, there are three to four designated
targets. If the actual result is less than the minimum target, then no incentive
amount is earned. If the actual result is between two targets, then the
incentive amount earned is calculated by interpolation. If the actual result is
more than the maximum target, then the incentive amount earned is equal to the
amount related to the maximum target plus, in some cases, an additional
incentive amount based upon the extent to which the maximum target was exceeded.

 